Citation Nr: 0904447	
Decision Date: 02/06/09    Archive Date: 02/13/09

DOCKET NO.  06-16 578	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUE

Entitlement to service connection for non-Hodgkin's lymphoma.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

W. H. Donnelly, Counsel


INTRODUCTION

The veteran had active duty service with the United States 
Air Force from April 1955 to December 1958, followed by a 
period of Air Force Reserve service.  He was additionally a 
member of the Alabama Army National Guard from July 1972 to 
July 1988. 

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a August 2003 rating decision by the 
Montgomery, Alabama, Regional Office (RO) of the United 
States Department of Veterans Affairs (VA), which denied 
entitlement to the benefit sought.

In August 2007, the veteran testified at a personal hearing 
held at the RO before the undersigned Veterans Law Judge.

The case was previously before the Board in December 2007, 
when it was remanded to the RO via the Appeals Management 
Center (AMC) for additional development and notice under the 
Veterans Claims Assistance Act of 2000 (VCAA).  All requested 
actions having been taken, the claim has now been returned to 
the Board for further appellate adjudication.


FINDING OF FACT

Non-Hodgkin's lymphoma was not first manifested during 
service, and the competent medical evidence of record does 
not support a finding that the currently diagnosed disease is 
related to service.


CONCLUSION OF LAW

Service connection for non-Hodgkin's lymphoma is not 
warranted.  38 U.S.C.A. §§ 1131, 5107 (West 2002); 38 C.F.R. 
§§ 3.102, 3.303 (2008).


REASONS AND BASES FOR FINDING AND CONCLUSION

VA's Duties to Notify and Assist

As provided for by the VCAA, VA has a duty to notify and 
assist claimants in substantiating a claim for VA benefits.  
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 
& Supp. 2007); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 
3.326(a) (2007).  

Here, legally sufficient notice was provided to the veteran 
both before and after the initial adjudication of his claim.  
June 2003, August 2004, and January 2008 correspondence 
described the elements of a claim for service connection, 
informed the veteran of what evidence and information was 
needed to support his claim, and set forth the respective 
responsibilities of VA and the veteran in obtaining such.  
After each notice, the claim was adjudicated, in the initial 
rating decision, a statement of the case, or a supplemental 
statement of the case.  The Board notes that only the most 
recent, January 2008 letter included information regarding VA 
policies and practices regarding assignment of effective 
dates and disability evaluations.  Any error with regard to 
the provision of this notice is harmless, however, as here 
service connection is denied, and hence no effective date or 
evaluation shall be assigned.

VA additionally has a duty to assist the veteran in the 
development of the claim.  This duty includes assisting the 
veteran in the procurement of service treatment records and 
pertinent treatment records and providing an examination when 
necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  Here, VA 
has obtained complete VA treatment records from 1999 to 2005, 
as well as service treatment and personnel records.  VA has 
also obtained the records of the Social Security 
Administration (SSA) which were considered in a grant of 
benefits by that agency.  He was provided an opportunity to 
set forth his contentions during the August 2007 hearing 
before the undersigned Veterans Law Judge.  The veteran has 
submitted, or VA has obtained on his behalf, private 
treatment records from a number of providers.  The veteran 
was afforded a VA medical examination in connection with this 
appeal in May 2008.  Neither the appellant nor his 
representative has identified, and the record does not 
otherwise indicate, any additional existing evidence that is 
necessary for a fair adjudication of the claim that has not 
been obtained.  Hence, no further notice or assistance to the 
appellant is required to fulfill VA's duty to assist the 
appellant in the development of the claim.

Service Connection

Service connection will be granted if it is shown that the 
veteran suffers from a disability resulting from personal 
injury suffered or disease contracted in the line of duty, or 
for aggravation of a preexisting injury suffered or disease 
contracted in the line of duty, during active military 
service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  
Disorders diagnosed after discharge will still be service 
connected if all the evidence, including that pertinent to 
service, establishes that the disease was incurred in 
service.  38 C.F.R. § 3.303(d); see also Combee v. Brown, 34 
F.3d 1039, 1043 (Fed. Cir. 1994).  

Some chronic diseases may be presumed to have been incurred 
in service, if they become manifest to a degree of ten 
percent or more within the applicable presumptive period.  38 
U.S.C.A. §§ 1101(3), 1112(a); 38 C.F.R. §§ 3.307(a), 
3.309(a).  Further, veterans who establish exposure to 
nitrogen or sulfur mustard, or Lewisite are entitled to a 
presumption of service connection for certain listed 
diseases.  38 C.F.R. § 3.316.  Non-Hodgkin's lymphoma is not 
a listed presumptive condition under any provision applicable 
in this case.  It is not a chronic disease, nor is it 
associated with exposure to mustard gas or Lewisite.  It is 
listed as a presumptive condition for herbicide exposed 
veterans, but in this instance there is no evidence or 
allegation of such exposure.

Service connection requires a finding of the existence of a 
current disability and a determination of a relationship 
between that disability and an injury or disease incurred in 
service.  Watson v. Brown, 4 Vet. App. 309, 314 (1993); see 
also Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 2000).  To 
establish service connection, there must be a medical 
diagnosis of a current disability; medical or, in certain 
cases, lay evidence of in-service occurrence or aggravation 
of a disease or injury; and medical evidence of a nexus 
between an in-service injury or disease and the current 
disability.  Hickson v. West, 12 Vet. App. 247, 252 (1999), 
citing Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd 
78 F.3d 604 (Fed. Cir. 1996).  

Competent medical evidence is evidence provided by a person 
who is qualified through education, training, or experience 
to offer medical diagnoses, statements, or opinions.  
Competent medical evidence may also include statements 
conveying sound medical principles found in medical 
treatises.  It also includes statements contained in 
authoritative writings, such as medical and scientific 
articles and research reports or analyses.  38 C.F.R. 
§ 3.159(a)(1).  Competent lay evidence is any evidence not 
requiring that the proponent have specialized education, 
training, or experience.  Lay evidence is competent if it is 
provided by a person who has knowledge of facts or 
circumstances and conveys matters that can be observed and 
described by a lay person.  38 C.F.R. § 3.159(a)(2).  

Importantly, a layperson is generally not capable of opining 
on matters requiring medical knowledge.  Routen v. Brown, 
10 Vet. App. 183, 186 (1997).  See also Bostain v. West, 
11 Vet. App. 124, 127 (1998) citing Espiritu v. Derwinski, 
2 Vet. App. 492 (1992) (a layperson without the appropriate 
medical training and expertise is not competent to provide a 
probative opinion on a medical matter, to include a diagnosis 
of a specific disability and a determination of the origins 
of a specific disorder).  

In determining whether service connection is warranted for a 
disability, VA is responsible for determining whether the 
evidence supports the claim or is in relative equipoise, with 
the veteran prevailing in either event, or whether a 
preponderance of the evidence is against the claim, in which 
case the claim is denied.  38 U.S.C.A. § 5107; Gilbert 
v. Derwinski, 1 Vet. App. 49 (1990).  When there is an 
approximate balance of positive and negative evidence 
regarding any issue material to the determination, the 
benefit of the doubt is afforded the claimant.

The veteran contends that during his military service, he was 
exposed to a variety of chemicals and substances, including 
various munitions, mustard and nerve gasses, and napalm, 
which he mixed by hand.  A review of the veteran's personnel 
records from his active duty service reveals that his primary 
Military Occupational Specialty (MOS) was a munitions 
specialist.  While exposure to the claimed substances is not 
affirmatively shown by the evidence of record, the 
allegations are consistent with the duties of his position, 
and, resolving all reasonable doubt in favor of the veteran, 
the Board finds that he was in fact exposed to the chemicals 
he describes to some extent.

The Board also notes that the existence of a current 
disability is well established.  The veteran was diagnosed 
with non-Hodgkin's lymphoma in December 1998.  Though the 
veteran responded well to treatment, and is currently noted 
to be in remission, he continues to have a current 
disability.

The sole question under consideration, therefore, is whether 
the currently diagnosed non-Hodgkin's lymphoma is related to 
service in some way.

A review of service treatment records reveals no treatment 
for or complaints of lymphoma.  The April and May 1955 
entrance examinations are noted to be normal in all respects; 
the veteran reported a history of mumps and whooping cough, 
but no residuals were identified.  Records do show that the 
veteran contracted encephalitis during service, and was in a 
coma for some period, but he recovered prior to separation.  
On November 1958 separation and re-enlistment examination, 
examiners noted two small lymphatic nodes in the left armpit, 
but found no related disability or disease.  Subjectively, 
the veteran stated that he had lost 22 pounds while ill from 
encephalitis, but he identified no current illnesses or 
complaints.  The veteran was again examined in December 1958 
for separation from active; at that time, no lymphatic nodes 
were found, and the objective examination was currently 
normal in all respects.  The history of mumps, whooping 
cough, and encephalitis with weight lass was noted.  The 
veteran also reported problems with swollen or painful 
joints, dizziness or fainting spells, ear, nose or throat 
trouble, cramps in his legs, and nervous trouble.  He 
specified he had a broken arm, injured, knee, and "lick on 
head."  The examiners had noted a scar on the top of the 
head, but no other current disabilities.  Subsequent service 
treatment records from the Reserves and National Guard 
demonstrate no diagnosis of or complaints related to non-
Hodgkin's lymphoma or any other dysfunction of the lymphatic 
system.

Private treatment records from 1993 to 1998 reveal no 
lymphatic problems until December 1998, when the veteran 
complained of painless nodules in his neck.  Testing resulted 
in a diagnosis of non-Hodgkin's Lymphoma.  The veteran was 
treated and followed by both VA and private physicians after 
that point.

The Board cannot ignore the fact that the veteran had no 
treatment for complaints or symptoms related to non-Hodgkin's 
Lymphoma over a period of approximately four decades from the 
date of separation from service in 1958 until complaints of 
neck nodules in 1998.  This lengthy period without treatment 
is evidence against a finding of continuity of 
symptomatology, and it weighs heavily against the claim.  See 
Maxson v. West, 12 Vet. App. 453 (1999), aff'd, 230 F.3d 1330 
(Fed. Cir. 2000) (service incurrence may be rebutted by the 
absence of medical treatment of the claimed condition for 
many years after service).

Extensive treatment records demonstrate that chemotherapy was 
successful in treating the non-Hodgkin's lymphoma, but it did 
cause additional problems.  One VA provider, Dr. GR, noted in 
May 2001 that the chemotherapy may have resulted in some 
chromosomal changes which were contributing to a then-
worsening disability picture.  Chronic lymphocytic leukemia 
was believed caused by the bone marrow suppression from 
medications for lymphoma.

At his August 2007 hearing, the veteran asserted that 
exposure to various chemicals in service, as well as 
treatment for encephalitis, had caused his lymphoma.  He 
stated that Dr. GR had told him that a relationship existed, 
and her opinions were documented in VA medical records.  He 
did not indicate any other doctor had so opined.

A VA examination was conducted in May 2008.  The examiner 
reviewed the claims file in its entirety in connection with 
the examination.  He accurately noted the veteran's diagnosis 
and treatment for non-Hodgkin's lymphoma and secondary 
chronic lymphocytic leukemia.  The examiner consulted with a 
hematologist, and opined that because "non-Hodgkin's 
lymphoma is multifactorial in etiologies...it would be mere 
speculation to state what is the direct and proximate cause 
of this veteran's non-Hodgkin's lymphoma."  He noted that he 
had been specifically requested to opine on the role of 
chemical exposure and encephalitis treatment in service in 
the development of lymphoma.

The Board finds that there is no competent medical evidence 
of a relationship between service and currently diagnosed 
disease.  The veteran has asserted his own belief on the 
matter, but as a layperson, he lacks the medical knowledge or 
training required to render an opinion on etiology.  Espiritu 
v. Derwinski, 2 Vet. App. 492 (1992) (a layperson without the 
appropriate medical training and expertise is not competent 
to provide a probative opinion on a medical matter, to 
include a diagnosis of a specific disability and a 
determination of the origins of a specific disorder).  

Further, no medical professional has opined that a nexus to 
service exists.  Private doctors have addressed only current 
diagnosis and treatment, and have not spoken to etiology.  
The veteran maintains that Dr. GR has rendered a positive 
opinion, but a review of all VA treatment record since she 
began treating the veteran reveals no such opinion.  It is 
possible that the veteran has confused her statements 
regarding the role of chemotherapy in the development of 
chronic lymphocytic leukemia with an opinion regarding a role 
of chemicals in the development of non-Hodgkin's lymphoma.  
Regardless, however, she has not proffered any opinion 
supporting the veteran's allegations that non-Hodgkin's 
lymphoma is related to service.

The VA examiner who most squarely addressed the question of 
etiology has opined that it would be mere speculation to 
attribute the lymphoma to any cause.  In effect, he stated 
why he could not offer any opinion on causation.  This doctor 
reviewed the medical record as a whole, and consulted with 
another specialist. 

In summary, the evidence of record contains no competent 
evidence supporting a finding of a nexus between non-
Hodgkin's lymphoma, first shown in 1998 and the veteran's 
period of service ending in 1958.  As stated above the long 
period without complaints or findings related to that 
condition is evidence against the veteran's claim.  See 
Maxson, supra.  The veteran's allegations are not competent 
evidence, and hence cannot be given any weight.  The complete 
lack of any evidence, positive or negative, does not warrant 
a grant of benefits.  The benefit of the doubt doctrine is 
applicable only when the positive and negative evidence on a 
material issue is in equipoise, not when there is no evidence 
whatsoever.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102.  Here, as 
there is no competent evidence at all that the currently 
diagnosed non-Hodgkin's lymphoma is related to service in any 
way, the claim must remain denied.


ORDER

Service connection for non-Hodgkin's lymphoma is denied.




____________________________________________
DENNIS F. CHIAPPETTA
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


